Citation Nr: 0703140	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, including service in the Republic of Vietnam from 
February 1969 to February 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO, which denied service connection for PTSD.

The veteran testified before a Veterans Law Judge (VLJ) in a 
hearing at Board in Washington, DC in May 2003.  The Board 
remanded the case back to the RO in October 2003 for further 
development of the record.

The Veterans Law Judge who conducted the hearing is no longer 
employed at the Board.  The law requires that the Veterans 
Law Judge that conducted the Board hearing shall participate 
in making the final determination of the claim.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  As the 
Veterans Law Judge who conducted the May 2003 hearing is no 
longer employed at the Board, the veteran was given the 
opportunity to request another Board hearing.  In December 
2006, the veteran indicated that he did not want an 
additional hearing.    


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy during his service in the Republic of Vietnam.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in May 2001 and March 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed July 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2006 Supplemental 
Statement of the Case, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Here, the veteran's active duty service from July 1967 to 
July 1970, included service in the Republic of Vietnam from 
February 1969 to February 1970.  His awards include the 
National Defense Service Medal, Vietnam Service Medal with 1 
BSS, and the Vietnam Campaign Medal with device.  His 
military occupational specialty was equipment storage 
specialist.  

The service medical records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder.  

Subsequent to service, VA treatment records, dated from June 
2001 to September 2005, are replete with diagnoses of PTSD.

In a November 2002 Vet Center opinion statement, the health 
care provider stated that she had been treating the veteran 
since January 2001.  She indicated that the PTSD was due to 
his experiences in Vietnam.  However, there is no indication 
from the record that this conclusion is based on anything 
other than a history as related by the veteran.  Bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

During a May 2006 VA examination, the veteran reported his 
PTSD symptoms.  His diagnosed PTSD was confirmed.  The 
examiner opined that the PTSD symptoms were of moderate 
intensity. 

Even assuming, arguendo, that the veteran has the requisite 
diagnosis of PTSD, the fact remains that there is absolutely 
no credible supporting evidence to show that the veteran's 
claimed inservice stressor(s) occurred.  

The veteran's service personnel records show that he was a 
stock clerk and account specialist assigned to clothing sales 
in the Army Post Exchange store at the Headquarters of the 
United States Army HQ Area Command.  Such assignments do not 
suggest combat; and there is no competent evidence of record 
showing that he received a Combat Infantryman Badge, Purple 
Heart Medal, or other award indicating combat.

In May 2001, the veteran reported that his stressors involved 
frightening experiences on the drives to deliver supplies to 
the other units.  He reported on several occasions they would 
have to detour from the main route because of the firefights 
that surrounded them.  He also noted stress related to 
learning of fellow soldiers' serious injuries or deaths.  In 
particular, he noted an incident in which he went to a bar 
after duty as was his custom.  While at the bar in a back 
room, a hand grenade was tossed into the bar.  The veteran 
indicated that he was not injured, but that he witnessed his 
fellow soldier get his stomach blown open.  In addition the 
young lady who worked in the bar was killed by the explosion.  
He reported that these experiences left him fearful and 
restless.

During his hearing in May 2003, the veteran testified that he 
came under constant enemy fire while delivering supplies 
between Long Binh and Cholon.  He further testified that as a 
result of these attacks, he and his Vietnamese driver were 
forced to take alternate routes because the main routes were 
too dangerous.  The veteran stated the stress from those 
enemy attacks and the possibility of death while carrying out 
his duties resulted in his PTSD symptoms.

Following an October 2003 Board Remand, a request was made to 
the U.S. Armed Services Center for Research of Unit Record 
(USASCRUR) to attempt to verify the veteran's alleged 
stressors.

In October 2004, USASCRUR responded, indicating that records 
showed as of July 1969 enemy terrorist activity and rocket 
attack in Saigon had decreased since the first quarter.  
Further, these enemy attacks were mainly directed at 
Vietnamese nationals.  In addition, records showed that 
incidents did not create major operational or logistical 
problems.  Records did show that two rockets impacted two 
miles east of Saigon Center; however, no damage or casualties 
were reported.

The veteran's claimed stressors are simply not verifiable.  
Thus, he cannot meet the criteria for service connection for 
PTSD. The Board has considered the various statements from 
the veteran's wife and siblings.  Although they maintain that 
the veteran underwent significant emotional changes after his 
service in Vietnam, their statements do not provide evidence 
that the alleged stressors actually occurred.

Moreover, the veteran's wife and siblings have not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 
Accordingly, the appeal is denied. 


ORDER

Service connection for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


